Title: Pass for John Bickner and John Myfeld, 30 May 1755
From: Franklin, Benjamin
To: Bickner, John,Myfeld, John


Persons volunteering to work on the military road in Cumberland County (see above, p. 60) received passes for their journey. Five signed by Franklin have been located. The earliest, that to Bickner and Myfeld, May 30, is printed here. The others were issued to the following:
  Frederick Mutzenstein, May 31. ADS: Harvard College Library
  Michael Christian and John Christ, June 2. ADS: Massachusetts Historical Society
  John Armbrüster, Godfried Nebal, and John Leonard Ferger, June 3.
  Quoted in Parke-Bernet Galleries, Sale Catalogue No. 1920 (Oct. 27–28, 1959), item 103.
Philip Petekoff, June 4. ADS: Historical Society of Pennsylvania
  On two of these passes Franklin added an instruction to apply to Edward Shippen at Lancaster for further directions.
Most of the road-cutters returned home after Braddock’s defeat in July. Some of them, however, had received neither pay nor certificates, because the commissioners had gone forward to the army’s camp. Several appealed to Governor Morris, and on his recommendation the Assembly on August 7 advanced each £3 until the commissioners’ accounts should come in. Of the nine men named in Franklin’s passes four or five are mentioned in the Assembly’s appropriation.
 
Philada. May 30. 1755
Permit John Bickner and John Myfeld to pass freely from hence to the new Road in Cumberland County, they having engaged to go and work in Clearing the same.
B Franklin
 Endorsed: Pass for Jno. Bickner and Jno. Myfeld